      CASE 0:19-cv-03198-NEB-TNL Document 14 Filed 04/29/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 LAVELL RAMONE PORTER,                              Case No. 19‐CV‐3198 (NEB/TNL)

                      Petitioner,

 v.                                               ORDER ACCEPTING REPORT AND
                                                      RECOMMENDATION
 VICKI JANSSEN, Warden, Rush City
 Correctional Facility, Minnesota,

                      Respondent.



       Petitioner Lavell Ramone Porter filed a Motion for Stay of Habeas Proceedings on

December 30, 2019. (ECF No. 1.) In a Report and Recommendation dated April 13, 2020,

United States Magistrate Judge Tony N. Leung recommended that Porter’s motion be

denied, and that the matter be dismissed without prejudice. (ECF No. 10 (“R&R”).) On

April 23, 2020, Porter filed a short letter objecting to the R&R on the grounds that he needs

additional time to research his “recent discovery of a Brady/Giglio claim” because the

prison library is currently closed due to the COVID‐19 virus. (ECF No. 12.) He also notes

that prior to the prison library closing, he “was just about finished with [his] pro se

petition.” (Id.)

       Porter’s letter does not raise any objection to the merits of the R&R. Rather, it

indicates that Porter is in the process of attempting to correct two deficiencies identified

by Judge Leung: (1) Porter had “not filed any § 2254 petition at all,” (R&R at 4 (emphasis
      CASE 0:19-cv-03198-NEB-TNL Document 14 Filed 04/29/20 Page 2 of 3



in original)); and (2) Porter had “not specified the particular claim (or claims) that he

plans to present in state court.” (Id. at 5 (explaining the court’s inability to conclude the

appropriateness of a Rhines stay due to a lack of claims presented).) The Court concludes

that while Porter may not like the outcome of the R&R, he does not object to its reasoning.

       A district court “shall make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b). “Without objections, a district court is under no obligation to review the

factual or legal conclusions of such a report, absent requirements from the Circuit in

which it sits.” Reed v. Curry Concrete Constr., Inc., No. 10‐CV‐4329 (JRT/LIB), 2011

WL 2015217, at *2 (D. Minn. May 23, 2011) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)).

When a party does not cite any reason why the R&R is incorrect, nor any basis for the

Court to reach a different outcome, the Court is not required to conduct a de novo review

of the Magistrate Judge’s recommendations. Id. (noting other circuits have held that de

novo review is not required or necessary “when a party makes general or conclusory

objections that do not direct the court to a specific error in the magistrate judgeʹs proposed

findings and recommendations.”). Because Porter raises no objections, the Court reviews

the R&R for clear error. Id. (collecting cases); see also Grinder v. Gammon, 73 F.3d 793, 795

(8th Cir. 1996) (per curiam) (acknowledging that district courts review R&Rs for clear

error absent an objection). The Court finds Judge Leung’s reasoning sound and finds no

legal basis to depart from his recommendations.



                                              2
     CASE 0:19-cv-03198-NEB-TNL Document 14 Filed 04/29/20 Page 3 of 3



      Finding no clear error, and based on the foregoing, and on all the files, records,

and proceedings herein, IT IS HEREBY ORDERED THAT:

      1. The Report and Recommendation (ECF No. 10) is ACCEPTED;

      2. Petitioner’s Motion for Stay of Habeas Proceedings (ECF No. 1) is DENIED; and

      3. The action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: April 29, 2020                          BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                           3
